Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 1 of 12



                        EXHIBIT C

                  U.S. Patent No. 8,370,457




                    ORIGINAL COMPLAINT
               Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 2 of 12


                                                                                       Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                                        US0083 70457B2


     c12)   United States Patent                                                                (10)     Patent No.:     US 8,370,457 B2
            Campbell et al.                                                                     (45)     Date of Patent:     *Feb. 5, 2013

     (54)    NETWORK COMMUNICATION THROUGH A                                                       5,926,549       A     7/1999 Pinkas
             VIRTUAL DOMAIN                                                                        5,931,912       A     8/1999 Wu et al.
                                                                                                   5,961,593       A    10/1999 Gabber et al.
                                                                                                   6,003,083       A * 12/1999 Davies et al. ................. 709/226
     (75)    Inventors: Douglas A. Campbell, Henderson, NV                                         6,014,660       A     1/2000 Lim et al.
                        (US); Alan B. Hamor, Pennington, NJ                                        6,014,698       A     1/2000 Griffiths
                        (US); Mike D. Helton, Las Vegas, NV                                        6,026,445       A     212000 Kephart et al.
                        (US)                                                                       6,052,736       A * 412000 Ogle et al. .................... 709/244
                                                                                                   6,091,951       A * 712000 Sturniolo et al. .......... 455/432.2
                                                                                                   6,092,100       A * 712000 Berstis et al. ................. 709/203
     (73)    Assignee: Darmate Glassworks LLC, Las Vegas,                                          6,098,111       A     8/2000 Maegawa et al.
                       NV(US)                                                                      6,119,171       A     912000 Alkhatib
                                                                                                   6,182,148       Bl    1/2001 Tout
     ( *)    Notice:      Subject to any disclaimer, the term ofthis                               6,185,626       Bl    2/2001 Chivi et al.
                          patent is extended or adjusted under 35                                  6,189,030       Bl    2/2001 Kirsch et al.
                                                                                                   6,195,691       Bl* 2/2001 Brown .......................... 709/219
                          U.S.C. 154(b) by 1304 days.                                              6,201,962       Bl* 3/2001 Sturniolo et al. .......... 455/432.2
                          This patent is subject to a terminal dis-                                6,205,489       Bl    3/2001 Kapoor
                                                                                                   6,249,801       Bl* 6/2001 Zisapel et al . ................ 718/105
                          claimer.                                                                 6,256,664       Bl * 7/2001 Donoho et al. ............... 709/204
                                                                                                   6,256,739       Bl    7/2001 Skopp et al.
     (21)    Appl. No.: 11/717,911                                                                 6,262,976       Bl    7/2001 McNamara
                                                                                                   6,272,540       Bl * 8/2001 Yadav eta!. .................. 709/223
     (22)    Filed:       Mar. 13, 2007                                                                                          (Continued)
     (65)                    Prior Publication Data                                                                 OTHER PUBLICATIONS
             US 2007/0162590Al               Jul. 12, 2007                                  International Search Report Dated Aug. 28, 2001, for International
                                                                                            Application No. PCT/USOl/08637, 7 pages.
                       Related U.S. Application Data                                                                             (Continued)
     (62)    Division of application No. 09/542,858, filed on Apr.
             4, 2000, now Pat. No. 7,209,959.                                               Primary Examiner - Van Nguyen
                                                                                            (74) Attorney, Agent, or Firm - Turocy & Watson, LLP
     (51)    Int. Cl.
             G06F 15116                     (2006.01)                                       (57)                                 ABSTRACT
     (52)    U.S. Cl. ......................... 709/219; 709/203; 709/223                   The present invention is an apparatus, system and method for
     (58)    Field of Classification Search .................. 709/201,                     communicating to a network through an ad hoc virtual
                       709/203,204,207,219,225,245,223,227                                  domain. The present invention contains a deceiver, a control-
             See application file for complete search history.                              ler, and a forwarder through which a client communicates
                                                                                            through. The deceiver, controller, and forwarder collectively
     (56)                    References Cited                                               establish the domain in which the ad hoc virtual namespace
                                                                                            will exist. This invention allows clients to interact over a
                       U.S. PATENT DOCUMENTS                                                network in a fashion that is anonymous and unique to the
            5,636,371 A *     611997 Yu ................................... 703/26          session which the client is engaging in.
            5,708,654 A *     1/1998 Arndt et al. ................... 370/242
            5,805,820 A *     911998 Bellovin et al. ............... 709/225                                       24 Claims, 4 Drawing Sheets


                                           Source      Destination                                     Source      Destination
                                                                       Data Field                                                   Data Field
                                           Address       Address                                       Address       Address
                                                                                       I                                                           I
                               ©       1192.168.1.1011192.168.1.1041 www.edrrech.com
                                          Port: 1234    Port: 0053
                                                                                                   1192.168.1.1011192.168.1.1061 Data COOIOllOI)
                                                                                                      Port 1234     Port: 0060


                               ®                                               I ® Forwarder query tor valid user I website destination
                                       1192.168.1.1041192.168.1.1051 www.edrrech.com
                                          Port: 0053    Port: 1234

                                                               www.edrtech.com I
                               ® 1192.168.1.1051192.168.1.1021
                                    Port: 1234    Port: 1234
                                                                                 ® I Controller response to Forwarder query
                                                                                           @)      1192.168.1.1061192.168.l.1031 Data (00101101)   I
                               ©       1192.168.1.1021192.168.1.1051 192.168.1.106
                                          Port: 1234    Port: 1234                                    Port: 0060    Port: 0080


                               ©       1192.168.1.1051192.168.1.1041 192.168.1.106
                                          Port: 1234    Port: 0053
                                                                                           ®I                                    I
                                                                                                    !92.168.l.1031192.168.l.106 Data (0010lt01)
                                                                                                      Port: 0080    Port: 0060
                                                                                                                                                   I

                               ©      1192.168.1.1041192.168.1.1011 192.168.1.106          @ I192.168.1.1061192.168.1.1011
                                                                                                Port: 0060    Port: 1234
                                                                                                                           Data (00101101) I

                                         Port: OD53    Port: 1234




DataCloud Technologies, LLC                                                                                                                                         Page | C-1
           Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 3 of 12




                                                                    US 8,370,457 B2
                                                                              Page 2


                    U.S. PATENT DOCUMENTS                                               6,718,359   B2 * 412004 Zisapel et al ................. 718/105
                                                                                        6,751,677   Bl    6/2004 Ilnicki et al.
        6,317,775   Bl*    1112001 Coile et al. ....................    709/201         6,779,039   Bl * 8/2004 Bommareddy et al. . ..... 709/238
        6,338,082   Bl      112002 Schneider                                            6,785,705   Bl    8/2004 Kocherlakota
        6,353,850   Bl      3/2002 Wies et al.                                          6,823,454   Bl * 1112004 Hindetal. .................... 713/168
        6,370,584   Bl *    412002 Bestavros et al. .............       709/238         6,880,089   Bl * 412005 Bommareddy et al ......... 726/11
        6,442,687   Bl      8/2002 Savage                                               6,891,887   Bl* 512005 Dobson ......................... 375/220
        6,449,657   B2 *    912002 Stanbach et al ...............       709/245         6,910,180   Bl    6/2005 Cui et al.
        6,493,765   Bl     12/2002 Cunningham et al.                                    6,931,434   Bl* 8/2005 Donoho et al. ............... 709/207
        6,496,931   Bl     12/2002 Rajchel et al.                                       7,472,200   Bl* 12/2008 Taylor et al ................... 709/238
        6,502,135   Bl*    12/2002 Munger et al. ................       709/225         7,801,080   B2 * 9/2010 Kim et al ...................... 370/331
        6,507,585   Bl*     112003 Dobson .........................     370/420
        6,510,464   Bl      112003 Grantges et al.                                                   OTHER PUBLICATIONS
        6,549,516   Bl *    4/2003 Albert et al ...................     370/236
        6,594,254   Bl *    7/2003 Kelly ............................   370/352    RFC 1034, "Domain Names-Concepts and Facilities," Network
        6,606,315   Bl *    8/2003 Albert et al ...................     370/352    Working Group, P. Mockapetris, ISI, Nov. 1987; pp. 1-37.
        6,628,654   Bl *    9/2003 Albert et al ...................     370/389
        6,629,149   Bl*     9/2003 Fraser et al. ..................     709/245    RFC 1035, "Domain Names-Implementation and Specification,"
        6,633,560   Bl *   10/2003 Albert et al ...................     370/351    Network Working Group, P. Mockapetris, ISI, Nov. 1987; pp. 1-38.
        6,674,743   Bl *    112004 Amara et al. .................       370/351
        6,704,317   Bl *    3/2004 Dobson .........................     370/401    * cited by examiner




DataCloud Technologies, LLC                                                                                                                        Page | C-2
                                                                                                                     ~
                                  105                                                                                00
                                                                                                                     •
                                  DNS                                                                                ~
                                                                                                                     ~
                                  Name                                                                               ~
                                                                                                                     ~
                                 Server                                                          200
                                                                                                                     ~
                                                                                                                     =
                              192.168.1.102
                                                                                            * Stored Client IP
                                                                                            (192.168.1.101)




DataCloud Technologies, LLC
                                                           @t- i@                          * Stored Website IP       ""f'j
                                                                         106        ~                                ('D
                                                                                           (192.168.1.103)           ?'
                                                    0                 Controllerv-Y"      * Stored Forwarder        ~Ul
                                                                    192.168.1.105                                    N
                                                                                           (192.168.1.106)           0
                                  104
                                                    ...                                                              ....
                                                                                                                     (,H
                                                                                        * Stored "Time To Live"
                                Deceiver
                              192.168.1.104
                                                                                                 mu
                                                                       -                                             1J1
                                                                                                                     ('D
                                                                                                                     =-
                                                                                                                     ('D
                                                                               t@                                    .....
                                                    ...®
                                                                                                                     ....
                                                                                                                     0
                                                                                                                     .....
                                        i©                    0
                                                                @•             - @)                                  .i;...



                                                  101                       107
                                                                                       n+                108
                                                  Client                                               Website
                                                                         Forwarder
                                              192.168.1.101
                                                              •••      192.168.1.106   ...             Server
                                                                                                    192.168.1.103
                                                                                                                     d
                                                              •··                                                    rJl
                                                              @                        ®                             00
                                                                                                                    w
                                                                                                                    -....l

                                                                                                                    ~
                                                                                                                     =
                                                                                                                     tit
                                                                                                                              Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 4 of 12




                                                                                             Figure 1                -....l

                                                                                                                     N
                                                                                                                     =




Page | C-3
                                                                                                                                                            ~
                                          Source         Destination                                      Source       Destination                          00
                                                                         Data Field                                                       Data Field        •
                                         Address          Address                                        Address         Address                            ~
                                                                                                                                                            ~
                                                                                                                                                            ~
                                     I192.168.1.101f192.168.l.104 Iwww.edrtech.com] (j)               r192.16S.l.1011192.168.l.l06 Data (00101101)
                                                                                                                                     I                 I    ~

                                                                                                                                                            ~
                              ©         Port: 1234       Port:0053                                       Port: 1234     Port: 0060                          =




DataCloud Technologies, LLC
                              ®I      192.168.l.104 f 192.168.1.105 f www.edrtech.com   I @ I Forwarder query for valid user I website destination          ""f'j
                                                                                                                                                            ('D
                                        Port:0053        Port: 1234                                                                                         ?'
                                                                                                                                                           ~Ul
                                                                                                                                                            N
                                                                                                              Controller response to Forwarder query   I    0
                              @      f 192.168.1.105 f 192.168.l.102 f www.edrtech.com I     @I                                                             ....
                                                                                                                                                            (,H

                                        Port: 1234       Port: 1234
                                                                                                                                                            1J1
                                                                                                                                                            ('D
                                                                                                                                                            =-
                              ©(      192.i6s.I.io2 1s2.i6s.1.10s f 192.i6s.1.106
                                                     I                                  I @ It92.168.l.106 f 192.168.1.103 f Data (00101101) f              ('D
                                                                                                                                                            .....
                                                                                                        Port: 0060      Port:0080                           N
                                        Port: 1234       Port: 1234                                                                                         0
                                                                                                                                                            .....
                                                                                                                                                            .i;...


                              @ I192.i6s.i.io5 I192.i6s.i.104 f        i92.i6s.i.106    I @          f 192.168.l.103 ( 192.168.1.106 f Data (00101101) J
                                        Port: 1234       Port: 0053                                     Port: 0080      Port: 0060


                              @ (192.iss.i.104 J192.iss.i.101 f        192.1ss.1.106    I @ I192.168.l.106 f 192.168.1.101 f Data (00101101) I             d
                                                                                                                                                           rJl
                                                                                                        Port: 0060      Port: 1234                         00
                                        Port:0053        Port: 1234
                                                                                                                                                           w
                                                                                                                                                           -....l
                                                                                                                                                           =
                                                                                                                                                           ~
                                                                                                                                                           tit
                                                                                                                                                                     Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 5 of 12




                                                                                Figure 2                                                                   -....l

                                                                                                                                                           N
                                                                                                                                                           =




Page | C-4
              Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 6 of 12




     U.S. Patent                       Feb.5,2013            Sheet 3 of 4                                US 8,370,457 B2




                                                                                              ...
                                                                         Deceiver (104) stores to the Controller (106):
                                                                                      (!) The client's IP
                  Configure client (101) browser and          407               (2) The destination website IP
         401             related appliications                 ' - ..,..,            (3)lhe Forwarder IP
                                                                                      (4) The TIL value


                 Client (101) logs in to start a session                                       ~    ,
         402·           for a predetermined time
                                                                           Deceiver (104) returns to the Client (101)
                                                                408        the Forwarder (107) IP as the destination
                                                                  '--"'                website (108) IP
                  Resolver is queried by client (101)

         403
                     to resolve domain name and                                                 ,'
                   routes packet to Deceiver (104)
                                                                                 The Client (101) forwards
                                                                  409     the data to the Forwarder (107) through
                                                                    '-- v               a known port


         404       Deceiver (104) forwards query to
                           Controller (106)
                                                                            The Forwarder (107) queries the
                                                                        Controller (106) to determine: (1) validity
                                                                410 _.,, of Client (101), (2) the destination
                                                                 ' - website (108) IP. and (3) if TIL has expired
                Controller (104) queries DNS (105) for IP
                    of website server (108), establishes
        405     client (101) location and determines a m                                        ~   r


                                                                                  If query is not valid, or if TIL
                                                                  411             has expired, Forwarder (107)
                                                                    '- . /            aborts communication

                   Controller (104) establishes contact
        406           with a valid Forwarder (107)
                                                                                                   ,'
                                                                               If query is valid, Forwarder (107)
                                       I                         412
                                       I                                        communicates with destination
                                       I                           '-      website (108}, using the Forwarder's (107)
                                      t                                                  IP as the source
                                                                                                    I
                                                                                                    I
                                                                                                    'f


                                                            Figure 3


DataCloud Technologies, LLC                                                                                               Page | C-5
           Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 7 of 12




     U.S. Patent              Feb.5,2013     Sheet 4 of 4          US 8,370,457 B2




                                               t
                                 Reply data from the destination
                413             website (108) are routed through
                    -                 the Forwarder (107)




                                 The Forwarder determines the
                414              Client's (101) IP from previous
                                          query in (408)


                                               ,,.
                             The Forwarder (107) forwards back
                          reply data from destination website (108)
                415                    to the Client (101)
                 '"-




                                           Figure 4
DataCloud Technologies, LLC                                                    Page | C-6
              Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 8 of 12




                                                           US 8,370,457 B2
                                    1                                                                       2
         NETWORK COMMUNICATION THROUGH A                                     server. This opens up the user to a range of privacy threats
                  VIRTUAL DOMAIN                                             including unwanted e-mails, solicitations, and "cookies"
                                                                             (data that is stored on the client's machine by a server and
                CROSS REFERENCE TO RELATED                                   subsequently used for identification). Furthermore, clients
                        APPLICATION                                          that wish to cloak themselves from such intrusions are forced
                                                                             into systems that simply provide alternate account identities
                                                                             for the client; while the client is protected, the alternate
        The present application is a divisional of U.S. patent appli-
                                                                             account identity becomes the object of the unwanted e-mails,
     cation Ser. No. 09/542,858, filed Apr. 4, 2000, now U.S. Pat.           "cookies", etc. instead. The effect of this is similar to the
     No. 7,209,959, which is incorporated herein by reference in             client manually creating a new user account in which to
     its entirety.                                                      10
                                                                             browse the WWW.
                                                                                One of the solutions available is to route the client through
                    SCOPE OF THE INVENTION                                   a proxy server in order to substitute IP information being sent
                                                                             by the client. When a client desires to visit a web server, the
        This invention relates generally to networks and network             packets sent from client's computer are routed through a
     systems, and more specifically to a system and method for          15   proxy server. At the proxy server, the server executes algo-
     enabling anonymous network activity, while establishing vir-            rithms to extract information that would identify the client,
     tual namespaces for clients.                                            and replaces the information with predetermined substitutes.
                                                                             Afterwards, the proxy server routes the packet out to the web
                           BACKGROUND                                        server. Once the web server receives the packet, all of the
                                                                        20   information points back to the proxy server, and not to the
        The proliferation and expansion of computer systems, net-            client. This in effect "hides" the client from the web server.
     works, databases, the Internet, and particularly the World                 However, a drawback to such systems is that, as mentioned
     Wide Web (WWW), has resulted in a vast and diverse collec-              before, the client is obtaining protection merely through the
     tion ofinformation and means of communication. The current              use of an alternate identity that is ultimately assigned back to
     Internet infrastructure involves millions of computers linked      25   the same client. Furthermore, current systems do not have any
     together on a computer network. This network allows all of              added flexibility designed in the system to take advantage of
     the computers to communicate with one another. Clients are              anonymous client group browsing or multiple group associa-
     typically linked to the Internet via Internet Service Providers         tion. In order to fully take advantage of ad hoc identity brows-
     (ISP's), which in turn connect to larger ISP's. This allows             ing, additional features need to be added in order to create a
     numerous clients to communicate to each other through their        30   "community-like" environment among numerous anony-
     various connections.                                                    mous clients.
        In general, all the machines on the Internet can be catego-
     rized into two types: servers and clients. Typically, machines                      SUMMARY OF THE INVENTION
     that provide services (like Web servers, FTP servers, Email
     servers, etc.) are servers. Servers are loaded with the appro-     35      To address the above-discussed deficiencies in existing
     priate software in order to allow them to perform their                 systems, the present invention involves the use of three algo-
     intended services. Machines that request information from               rithms, known collectively as DNS Misdirection and indi-
     servers are typically called clients. In order to differentiate         vidually as the deceiver, the controller, and the forwarder. The
     between machines on the network, each machine is given a                deceiver communicates with clients and with the controller.
     unique address called an IP address.                               40   The deceiver provides name resolution for clients. The rou-
        The IP address is a thirty-two bit number that is normally           tine works the same as a standard name server, except when a
     expressed as 4 octets in a dotted decimal number (e.g.,                 query is received from a client, the deceiver allows the con-
     192.168.1.101). Each of the octets can have values between 0            troller to supply the information. The controller communi-
     and 255 (2 8 possibilities per octet). When a client connects to        cates with the deceiver and the forwarder. The controller
     the Internet, the client is assigned an IP address through their   45   determines the address, "time to live" (TTL), and other DNS
     Internet Service Provider (ISP) for the duration of the con-            result fields and returns them to the deceiver. The controller is
     nection. Conversely, the IP addresses of servers are relatively         queried by the forwarder for the site address that the client
     static, and do not change very often.                                   intended to reach.
        Because it is difficult for clients to remember IP addresses,           One advantage of the invention deals with isolating client
     and because IP addresses need to change, most servers on the       50   activity on the Internet. Another important feature of the
     Internet possess domain names (e.g., "www.whoknow-                      invention is that the DNS Misdirection system allows for the
     z.com") to help users reach their intended servers without              creation of virtual namespaces. Through these namespaces,
     remembering strings of numbers. Name servers, used in the               the isolated clients can anonymously browse the Internet
     domain name system (DNS), map the human-readable names                  while being part of a virtual community. By utilizing virtual
     into IP addresses to help clients reach their destinations.        55   namespaces and generated root domain names (e.g., "car-
     When a client enters a domain name, the browser (via a                  lover", "winetaster", "stockpicker"), the community activi-
     resolver) extracts the domain name and passes it to a name              ties would be inaccessible to all but intended clients. Further-
     server, which will return the correct IP address to the associ-         more, since virtual namespaces would create a domain
     ated site. The Domain Name System is comprised of a dis-                through which clients could identify themselves and commu-
     tributed database and name servers that access that database.      60   nicate through, network administrators could establish ad hoc
        One of the main problems with the current utilization ofIP           software applications as well as domain-specific identifiers
     addresses and domain names on the World Wide Web                        that could be assigned to a user or groups of users.
     (WWW) is that the WWW is based largely on the hypertext
     transport protocol ("HTTP-protocol"). The nature ofHTTP-                       BRIEF DESCRIPTION OF THE DRAWINGS
     protocol allows information, such as a client's e-mail address,    65
     web sites that were visited, and information on the client's               The following drawings illustrate certain embodiments of
     software and host computer, to be recorded and traced by the            the present invention.




DataCloud Technologies, LLC                                                                                                              Page | C-7
              Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 9 of 12




                                                             US 8,370,457 B2
                                     3                                                                         4
        FIG. 1 schematically shows the system architecture of an                time-to-live (TTL). The TTL is the time period in which the
     exemplary network on which one embodiment of the inven-                    client (101) may assume a valid name-to-IP address. The TTL
     tion may be implemented.                                                   of the name-to-IP address may be established through the use
        FIG. 2 illustrates the packet contents as they are routed               of cache, or any other suitable memory available. Typically,
     through the network.                                                  5    the TTL field is a 32 bit integer that represents units of
        FIG. 3 generally provides a flowchart representation of a               seconds, and is primarily used by resolvers when they cache
     client sending a packet to be resolved, and the subsequent                 network resource records. The TTL describes how long a
     misdirection of the client to a destination website via the                resource record can be cached before it should be discarded.
     present invention.                                                         The TTL may be assigned by the administrator for the zone
        FIG. 4 generally provides a flowchart representation when          10   where the data originates. Under the present invention, once
     the website server responds back to the client through the                 the TTL expires, the client must perform another query in
     invention.                                                                 order to establish a connection with an IP address.
                                                                                   Upon receipt of the packet (2), the controller (106) deter-
                      DETAILED DESCRIPTION                                      mines the source of the packet, and subsequently proceeds to
                                                                           15   process the domain name resolution request, and queries the
        FIG.1 illustrates an embodiment of the system architecture              DNS name server (105) in packet (3) to obtain the website
     that contains at least one client (101 ). This client consists of a        server (108) IP address. When the destination website IP
     personal computer, which contains an interface to a computer               address is resolved in the DNS (105), it is transmitted back to
     network, such as a modem, network interface card, etc. The                 the controller (106) in packet (4). When the controller (106)
     client (101) may also be generalized as any client application.       20   obtains the IP address of the destination website server (108),
     Loaded in the client computer (101) are an Internet browser                the controller (106) then proceeds to establish connection
     and a resolver (not shown). When the client (101) wishes to                with a forwarder (107) through which to communicate
     connect to a site on the Internet, the client (101) will typically         through. Once connected, the controller (106) then records
     enter a destination site domain name into the computer's                   the IP address of the forwarder (107). The forwarder's (107)
     Internet browser (e.g., "www.whoknowz.com"). In FIG. 1,               25   address is then used by the controller (106) to create a valid
     the destination site is a web server (108). The Internet browser           session for the client (101 ), by correlating the forwarder
     will typically be connected through an ISP (not shown). The                address with the TTL of the client (101) and the destination
     domain name can be embedded in a URL (via hyperlink), or                   website server (108). As long as the client's name-to-IP-
     can be explicitly entered by the client.                                   address has not expired (i.e., the TTL has not run out), the
        Ifthe client (101) is to reach the web server (108), the client    30   controller (107) will associate the established forwarder
     needs to obtain the web server's (108) IP address, shown in                (107) with the session. After connecting with a forwarder
     FIG. 1 (all of the hypothetically disclosed IP addresses in the            (107), the controller (106) then proceeds to store the client
     invention are shown in the figure). With the architecture used             (101) IP address, the destination website (108) IP address, the
     in existing systems, the IP address must be resolved into a 32             IP address of the forwarder (107), and the determined TTL.
     bit (IPv4)/128 bit (IPv6) IP address. Normally, the ISP will          35   The stored elements (200) are disclosed in FIG. 1.
     furnish the clients with a DNS (105), which is accessed                       After storing the pertinent information, the controller (106)
     through the client's resolver. The resolver is typically predis-           then returns the forwarder (107) IP address back to the
     posed with two IP addresses, which represent the primary and               deceiver (104) via packet (5). The contents of packet (5) are
     secondary name servers that may be accessed. The name of                   shown in FIG. 2. After the packet (5) is routed through the
     the server may be entered manually, or may be provided by             40   deceiver (104), the packet (6) is then transmitted to the client
     using Dynamic Host Configuration Protocol (DHCP). The                      (101), along with the TTL. Upon receipt of the packet (6), the
     process of resolving domain names, and the operation ofDNS                 client will be "deceived" into thinking that the forwarder
     servers is addressed further in detail in RFC 1034 ("Domain                (107) IP address is actually the destination website server
     Names-Concepts and Facilities"-last update: Nov. 17,                       (108). At this point, any communication between the client
     1999), and RFC 1035 ("Domain Names-Implementation                     45   (101) and the website server (108) will be taking place in a
     and Specification"-last update: Nov. 17, 1999).                            virtual domain, since both the client (101) and the website
        Under the current invention, when an unresolved packet is               server (108) do not technically exist to each other-the client
     sent from client (101 ), the packet is processed through the               is isolated from the destination sites ofhis or her data packets,
     deceiver (104). A more detailed representation of the packet,              and the destination sites are isolated from the clients that are
     as well as exemplary port connections, is shown in FIG. 2. It         50   accessing the site.
     should be pointed out that the term "packet" may mean an IP                    One advantage of this configuration is that the virtual
     packet, an UDP datagram, or other transmitted data. When the               namespaces allow system administrators and clients to create
     packet (1) is transmitted, the packet will be transparently                a virtually endless string of identities for clients and their
     addressed to the deceiver (104). Upon receipt of the packet,               target website server(s). For example, a virtual namespace
     the deceiver (104) will recognize the source of the packet (1)        55   may be set up as ".bank", thus identifying a bank classifica-
     through the IP source address, shown in FIG. 2. The fields in              tion. If a client wishes to visit a server that is known to be
     which the IP source and destination addresses function are                 related to banks, the client could type "wellsfargo.bank" and
     described in greater detail in RFC 791 ("DARPA Internet                    be routed to "wellsfargo.com" via the system described in
     Program Protocol Specification"). By parsing the data field                FIG. 1. Alternately, a client could enter"* .bank" and receive
     through the controller (106), the deceiver will determine the         60   an HTML page with all registered entries. Furthermore, the
     intended domain name that the client (101) wants to reach.                 client could customize the identification used on the Internet
        From this point, the deceiver (104) queries the controller              (e.g., "wellsfargo.doug"). Names could be created ad hoc or
     (106) to initiate a name resolution. The controller (106) then             could be associated with groupware (e.g., "mother.birthday-
     sends the packet (2) where the IP destination address of the               .card"; "smith.family.reunion.newyork"). The variations are
     DNS (105) is now placed in the packet (2), and is transmitted         65   virtually endless.
     onward. In the meantime, the controller (106) stores the cli-                  Some of the implementations of the virtual namespaces
     ent's (101) IP location, and determines a name-to-IP address               and underlying domains include, but are not limited to:




DataCloud Technologies, LLC                                                                                                                 Page | C-8
             Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 10 of 12




                                                            US 8,370,457 B2
                                    5                                                                        6
        (1) creating unique environments for marketing, branding,             into memory the client's IP address, the destination website
           advertising and promotion purposes;                                IP address, the forwarder IP address, and the TTL (407).
        (2) allowing for personalized Web identities for individu-               In step (408), the controller sends back to the deceiver the
           als, corporations, organizations, etc.;                            forwarder IP address, that is masquerading as the destination
        (3) providing anonymous browsing, searching and e-mail-               website IP address. The deceiver in turn sends the data back to
           ing;                                                               the client (409), where the client then connects with the
        (4) creating environments for users to establish groups for           forwarder through a known port. The forwarder next queries
           collaborative communication or application purposes;               the controller to determine the validity of the client, the status
        (5) cataloguing domain names under intuitive categories or            of the TTL, and the IP address of the website which the client
           functions (e.g. "bestbuy.shop", "amazon.shop", etc.)          10   is trying to reach (410). Just like the controller, if the for-
        (6) creating a search index which allows the user(s) to               warder determines at this point that: ( 1) a TTL has expired; (2)
           locate all members of a specific category and identifying          an invalid client is sending the query; or (3) a desired website
           distinct products, goods, services, content, or informa-           destination is invalid, or any combination thereof, the for-
           tion provided by any ember of any category and/or iden-            warder aborts the remainder of the process, and transmits the
           tification.                                                   15   appropriate message or subroutine back to the client (411). If
        (7) creating directories that contain telephone, Internet,            everything is determined to be valid, the forwarder will pro-
           fax, wireless, page, cellular, e-mail, instant messaging           ceed to transmit the client's data to the destination website
           and/or similar data under one or more human readable               server (412).
           formats addressable by a communication device.                        Once the destination website receives the data from the
        When the client makes a transmission to the website server       20   client, the server will only recognize the forwarder as the
     (108), the packet (7) is now routed to the forwarder (107). The          source, and thus would only communicate back to the client
     client (101) will typically connect to the forwarder (107)               via the forwarder. Accordingly, ifthe website server requires
     through a well-known port. After receiving the packet from               to communicate back to the client, the data is routed through
     the client (101), the forwarder (107) proceeds to query the              the forwarder (413). When data is received by the forwarder,
     controller (106) (shown as packet (8)) to determine: (1)            25   the forwarder, in principle, reverses the process disclosed in
     whether the client (101) is valid; (2) if the TTL has not                (410) to determine the source client which is intended to
     expired; and (3) ifthe IP address of the website server (108)            receive the website server's data (414). The data may be of
     that the client wishes to connect to is valid. If everything is          any kind including, but not limited to, text, programs, applets,
     confirmed, the controller (106) then sends back the relevant             video, audio, etc. Once the forwarder determines the client's
     information via packet (9). The forwarder (107) then extracts       30   proper IP address, the forwarder then transmits the reply data
     the needed information including the website server (108) IP             back to the client (415).
     address, and forwards the packet on to it's intended destina-               Although the present invention has been described in
     tion.                                                                    detail, it is to be understood that various changes, alterations,
        It should be understood that the deceiver (104), the con-             and substitutions can be made without departing from the
     troller (106), and the forwarder (107) are applications. The        35   spirit and scope of the invention. More particularly, it should
     website server (108) may be generalized as any server appli-             be apparent to those skilled in the pertinent art that the above
     cation. Furthermore, the deceiver (104), the controller (106),           described invention is algorithmic and is executable by a
     and the forwarder (107) can all be on a single computer, or              suitable conventional computer system or network. Alternate
     separate computers. Also, the deceiver (104) and the control-            embodiments of the present invention may also be suitably
     ler (105) can be on the client's computer.                          40   implemented, at least in part, in firmware or hardware, or
        FIG. 3-4 represent a flowchart representation of the inven-           some suitable combination.
     tion as previously disclosed in FIG. 1-2. In step (401), the                We claim:
     client configures software/hardware on the client computer,                 1. A system comprising:
     and establishes a session by signing on or logging into a                   a processor; and
     network for a predetermined time (402). When the client             45      a non-transitory computer-readable storage medium stor-
     wishes to transmit data onto the network, or otherwise com-                    ing computer executable components and communica-
     municate with other computers or servers, one option avail-                    tively coupled to the processor to facilitate operation of
     able for the client is to query the resolver in order to retrieve              the computer executable components, the computer
     an intended destination site (403). In (403), the resolver query               executable components, comprising:
     is routed to the deceiver. After receiving the contents of the      50      a controller configured to associate a destination internet
     resolver, the deceiver then forwards the query to the controller               protocol (IP) address with a forwarder IP address, and
     in (404).                                                                      further configured to indicate transmission of a first data
        When the controller receives the query packet, the control-                 request from a client IP address to the destination IP
     ler next records the location of the client, determines the TTL                address is to be via the forwarder IP address based on a
     for the client session, and further queries a DNS name server,      55         pre-defined combination of the client IP address and the
     and receives back the IP address of the website which the                      destination IP address being within the first data request,
     client wishes to contact (405). In (406), the controller then                  wherein the forwarder IP address, the client IP address
     establishes contact with an available forwarder through                        and the destination IP address are distinct.
     which the client session may be transmitted through, and                    2. The system of claim 1, wherein the computer-executable
     subsequently records the IP address. While it is not displayed      60   components further comprise a domain name system (DNS)
     in the flowchart, ifthe controller determines that: (1) a TTL            server configured to receive a second data request containing
     has expired; (2) an invalid client is sending the query; (3) a           a destination domain name from the client IP address,
     valid forwarder is unavailable; or (4) a desired website desti-          wherein the DNS server is further configured to provide a
     nation is invalid, or any combination thereof, the controller            destination IP address based upon the destination domain
     aborts the remainder of the process and transmits the appro-        65   name.
     priate message or subroutine to the client. If everything is                3. The system of claim 2, wherein the computer-executable
     determined to be valid, then the controller proceeds to store            components further comprise a deceiver configured to trans-




DataCloud Technologies, LLC                                                                                                               Page | C-9
             Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 11 of 12




                                                           US 8,370,457 B2
                                    7                                                                      8
     mit the forwarder IP address to a client having the client IP              15. The method of claim 14, further comprising requesting
     address in response to receipt of the second dat~ re~uest,              the destination IP address of the domain name.
     wherein the forwarder IP address replaces the destmat10n IP                16. The method of claim 15, further comprising receiving
     address.                                                                the forwarding IP address, where the forwarding IP address is
        4. The system of claim 2, wherein the compute~-executable            masquerading as the destination IP address.                .
     components further comprise a forwarder havmg the for-                     17. A non-transitory computer readable storage medmm
     warder IP address.                                                      comprising computer-executable instructions that, in
        5. The system of claim 4, wherein the co~troller is ~orr?g­          response to execution, cause a computing system to perform
     ured to associate the forwarder IP address with the destmat10n          operations, comprising:
     IP address contained in the second data request.
                                                                        10      establishing a forwarding internet protocol (IP) address for
        6. The system of claim 5, wherein a client creates the first
                                                                                   a pre-defined combination of a client IP address and a
     data request including the client IP address and the forwarder
                                                                                   destination IP address;
     IP address is received from a client device.
                                                                                identifying, in a data request received from the client IP
        7. The system of claim 1, wherein the forwarder IP address
                                                                                   address, the pre-defined combination; and            .
     is employed for a pre-determined amount of time-to-live
                                                                        15      in response to the identifying of the pre-defined combma-
     (TTL) time.                                              . .                  tion, forwarding the data request via the forwarding IP
        8. The system of claim 7, wherein, in response to exp1rat10.n
                                                                                   address to the destination IP address.
     of the pre-determined amount of TTL time, the controller 1s
                                                                                18. The computer readable storage medium of claim 17, the
     further configured to generate a new forwarder IP address for
                                                                             operations further comprising:
     a pre-defined combination of client IP address and dest~nation
                                                                        20      elapsing a time of a pre-determined duration between the
     IP address, wherein the forwarder IP address, the chent IP
                                                                                   establishing and the forwarding.
     address and the destination IP address are distinct.
                                                                                19. The computer readable storage medium of claim 18, the
        9. A method comprising:
                                                                             operations further comprising, in response to the elapsing of
        establishing a forwarding internet protocol (IP) address for
                                                                             the time re-establishing the forwarding IP address for the
           a pre-defined combination of a client IP address and a
                                                                        25   pre-defued combination of client IP address and destination
           destination IP address;
                                                                             IP address.
        identifying, in a data request received from the client IP
                                                                                20. The computer readable storage medium of claim 17, the
           address, the pre-defined combination; and             .
                                                                             operations further comprising:                          . .
        in response to the identifying of the pre-defined combma-
                                                                                receiving data at the client IP address from the destmat10n
           tion, forwarding the data request via the forwarding IP
                                                                        30         IP address, based upon the pre-defined combination, via
           address to the destination IP address.
                                                                                   the forwarding IP address.
        10. The method of claim 9, further comprising:
                                                                                21. The computer readable storage medium of claim 17, the
        elapsing a time of a pre-determined duration between the
                                                                             operations further comprising:                      .
           establishing and the forwarding.
                                                                                associating a plurality of client IP addresses with the des-
        11. The method of claim 10, further comprising, in
                                                                        35         tination IP address.
     response to the elapsing of the time, re-establi.shi~g the for-
                                                                                22. The computer readable storage medium of claim 17,
     warding IP address for the pre-defined combmat10n of the
                                                                             wherein the establishing includes establishing the forwarding
     client IP address and the destination IP address.
                                                                             IP address for a pre-defined combination of an IP address of
        12. The method of claim 9, further comprising:
                                                                             a client and a domain name.
        receiving data at the client IP address from the destination
                                                                        40      23. The computer readable storage medium of claim 22, the
           IP address, based upon the pre-defined combination, via
                                                                             operations further comprising requesting the destination IP
           the forwarding IP address.
                                                                             address of the domain name.
        13. The method of claim 9, further comprising:
                                                                                24. The computer readable storage medium of claim 23, the
        associating a plurality of client IP addresses with the des-
                                                                             operations further comprising receiving .the forwardi~g IP
           tination IP address.
                                                                        45   address, where the forwarding IP address 1s masqueradmg as
        14. The method of claim 9, wherein the establishing
                                                                             the destination IP address.
     includes establishing the forwarding IP address for a pre-
     defined combination of an IP address of a client and a domain
     name.                                                                                          * * * * *




DataCloud Technologies, LLC                                                                                                          Page | C-10
                Case 2:20-cv-00872 Document 1-3 Filed 06/08/20 Page 12 of 12




                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,370,457 B2                                                                                      Page 1of1
APPLICATION NO.             : 11/717911
DATED                       : February 5, 2013
INVENTOR(S)                 : Campbell et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         In the Drawings

         In Fig. 3, Sheet 3 of 4, for Tag "40 l ", in Line 2, delete "appliications" and insert -- applications --,
         therefor.


         In the Specifications

         In Column 4, Line 30, delete "controller (107)" and insert -- controller (106) --, therefor.

         In Column 5, Line 10, delete "etc.)" and insert -- etc.); --, therefor.

         In Column 5, Lines 14-15, delete "identification." and insert -- identification;--, therefor.

         In Column 5, Lines 39-40, delete "controller (105)" and insert -- controller (106) --, therefor.

         In Column 5, Line 41, delete "FIG. 3-4" and insert -- FIGS. 3-4 --, therefor.

         In Column 5, Line 42, delete "FIG. 1-2." and insert -- FIGS. 1-2. --, therefor.




                                                                                    Signed and Sealed this
                                                                                Eighteenth Day of March, 2014



                                                                                                   Michelle K. Lee
                                                                           Deputy Director of the United States Patent and Trademark Office




 DataCloud Technologies, LLC                                                                                                  Page | C-11
